MEMORANDUM **
Delfina Tolentin de Hernandez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming an immigration judge’s order finding her removable for engaging in alien smuggling. We dismiss the petition for review.
We lack jurisdiction to review the sole contention in Tolentin de Hernandez’s petition for review that the government violated 8 C.F.R. § 287.3 because she failed to exhaust her administrative remedies as to that claim. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (explaining that this court lacks jurisdiction to review procedural due process claims not raised before the agency).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.